 Case 2:19-cv-00255-RAJ-DEM Document 1 Filed 05/15/19 Page 1 of 10 PageID# 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division

MONICA BRUNTY, on behalf of herself
and others similarly situated,

            Plaintiff,

                     v.                                Civil Action No. 2:19-cv-255

OPTIMA HEALTH PLAN,                                    TRIAL BY JURY DEMANDED

           Defendant.


                            COLLECTIVE ACTION COMPLAINT


          COMES NOW Monica Brunty (“Plaintiff”), by counsel, and files this Collective

 Action Complaint (“Complaint”) against Optima Health Plan (“Defendant”), and in

 support states the following:

          Nature of this Lawsuit

          1.     Defendant is a health insurance company that provides health plan coverage

 to approximately 450,000 members. 1

          2.     Defendant employed Plaintiff to perform utilization review and case

 management functions to attempt to reduce the costs of medical care.

          3.     Defendant employed Plaintiff and other individuals who performed similar

 job duties under various job titles, including but not limited to: job titles that include


 1
     https://www.optimahealth.com/company/about/ (last viewed on April 22, 2019)



                                                1
Case 2:19-cv-00255-RAJ-DEM Document 1 Filed 05/15/19 Page 2 of 10 PageID# 2



some variation of “Care Coordinator” or “Coordinator,” including “Care Coordinator,”

“Behavioral Health Utilization Management Care Coordinator,” “RN Care Coordinator,”

“Pre-Authorization Coordinator,” and “Transition Care Coordinator;” job titles that

include some variation of “Care Manager” or “Case Manager,” including “Integrated

Care Manager, Behavioral Health,” “RN Case Manager,” and “Integrated Care

Manager;” and job titles that include “Reviewer,” including “Clinical Care Reviewer”

and “Clinical Claims Reviewer” (collectively, “Care Management Employees”). 2

       4.     Defendant paid Care Management Employees a salary.

       5.     Defendant’s Care Management Employees regularly worked over 40 hours

per week.

       6.     Defendant classified Care Management Employees as exempt from state

and federal overtime laws and did not pay them overtime when they worked over 40

hours in an individual workweek.

       7.     In fact, Defendant’s Care Management Employees primarily performed

non-exempt work, including asking health plan participants standardized questions to

document their medical circumstances (“Data Collection”), inputting answers to those

questions into Defendant’s computer system (“Data Input”), following established

guidelines designed to maximize utilization of health plan resources through application
2
  The practice of assigning arbitrary job titles to individuals performing substantially the same
work is a pervasive practice in the managed care industry. See Deakin v. Magellan Health, Inc.,
328 F.R.D. 427, 433 (D.N.M. 2018) (conditionally certifying class of managed care workers
employed under job titles that included the terms “Care Coordinator” or “Care Manager” and
rejecting defendant’s argument that certification was inappropriate because defendant employed
non-supervisory employees in thirty-six job titles containing the terms “Care Coordinator” or
“Care Manager”).


                                               2
Case 2:19-cv-00255-RAJ-DEM Document 1 Filed 05/15/19 Page 3 of 10 PageID# 3



of predetermined criteria (“Care Utilization”), coordinating care by performing

ministerial tasks like arranging appointments, referrals, and obtaining necessary

authorizations from individuals (“Care Coordination”), supplying health plan participants

with additional information and resources to allow them to educate themselves about

their health plans (“Plan Information”), and other similar work (collectively, “Care

Management Work”).

       8.        Plaintiff brings this action on behalf of herself and other similarly situated

Care Management Employees, who, due to Defendant’s misclassification scheme, were

not paid all earned overtime pay for time they worked in excess of forty (40) hours in

individual work weeks in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201, et seq.

       The Parties

       9.        Plaintiff worked for Defendant as a Care Management Employee in

Virginia from October 2017 to February 2018.

       10.       Defendant is a Virginia corporation and has its principal place of business

in this District.

       11.       Defendant is a subsidiary of Sentara Healthcare, a Virginia Corporation

with its principal place of business in this District.

       Jurisdiction and Venue

       12.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiff’s FLSA claim arises under federal law. See 29 U.S.C. § 216(b).



                                                3
Case 2:19-cv-00255-RAJ-DEM Document 1 Filed 05/15/19 Page 4 of 10 PageID# 4



       13.    Venue is proper in this District under 28 U.S.C. § 1391 because the events

forming the basis of this suit occurred in this District.

       Factual Allegations

       14.    Plaintiff worked as a Care Management Employee for Defendant.

       15.    During her employment with Defendant, Plaintiff primarily performed Care

Management Work.

       16.    During her employment with Defendant, Plaintiff’s job duties were routine

and rote and did not include the exercise of discretion and independent judgment with

respect to matters of significance.

       17.    During her employment, Plaintiff’s job duties did not include engaging in

bedside nursing or providing medical advice to patients or health plan participants to treat

medical or psychological conditions.

       18.    During her employment, Plaintiff’s job duties did not involve providing

traditional nursing care in a clinical setting or providing direct medical care to patients or

other individuals with health problems.

       19.    During her employment, Plaintiff’s job duties did not involve making

medical decisions in order to select the appropriate medical care for patients or other

individuals to treat their medical conditions or ailments.

       20.    During her employment, Plaintiff’s job duties did not include administering

patients’ medicine or treatments, operating or monitoring medical equipment, helping

perform diagnostic tests or analyzing the results from diagnostic tests, diagnosing human

responses to actual or potential health problems, monitoring and reporting whether

                                               4
Case 2:19-cv-00255-RAJ-DEM Document 1 Filed 05/15/19 Page 5 of 10 PageID# 5



patients were receiving medical services, interviewing patients to consider or advise them

regarding alternative treatments, providing medical opinions on treatment and

medication, assessing whether requested treatments were related to the original

compensable injury, or determining whether an issue should be referred for an

independent medical evaluation.

        21.   Defendant required Plaintiff to work over 40 hours in one or more

individual workweeks during the last three (3) years.

        22.   During her employment with Defendant, Plaintiff worked over 40 hours in

one or more individual workweeks during the last three (3) years.

        23.   Defendant classified Plaintiff as exempt from the overtime provisions of the

FLSA.

        24.   Defendant paid Plaintiff a salary.

        25.   Defendant paid Plaintiff the same amount of compensation each week

regardless of the number of hours she worked each week during her employment.

        26.   When Plaintiff worked over 40 hours in individual workweeks, Defendant

did not pay Plaintiff overtime at one-and-one-half times her regular rate of pay.

        27.   Defendant is an “enterprise” as defined by the FLSA in 29 U.S.C. §

203(r)(1).

        28.   Defendant is an enterprise engaged in commerce or in the production of

goods for commerce as defined by the FLSA in 29 U.S.C. § 203(s)(1)(A).

        29.   Defendant has made more than $500,000 in sales made or business done in

each of the last three calendar years.

                                             5
Case 2:19-cv-00255-RAJ-DEM Document 1 Filed 05/15/19 Page 6 of 10 PageID# 6



       30.    During her employment, Plaintiff was an “employee” of Defendant as

defined by the FLSA in 29 U.S.C. § 203(e).

       31.    During her employment, Defendant was Plaintiff’s “employer” as defined

by the FLSA in 29 U.S.C. § 203(d).

       Collective Action Allegations

       32.    Plaintiff brings her FLSA claim as a collective action.

       33.    Plaintiff’s consent form to participate in the collective action is attached to

this Complaint as Exhibit A.

       34.    The collective action is defined as follows:

       All individuals employed by Defendant as Care Management Employees in
       the last three years who were paid salary, who worked more than 40 hours
       in one or more individual workweeks, who were classified as exempt, and
       who file consent forms to participate in this lawsuit (“Collective Action
       Members”).

       35.    Plaintiff is similarly situated to the potential Collective Action Members

because they were paid in the same manner and performed the same primary job duties.

       36.    In the last three years, Defendant employed individuals who performed the

same primary job duties as Plaintiff.

       37.    Of Defendant’s employees who performed the same primary job duties as

Plaintiff in the last three years, Defendant classified some or all as exempt from the

overtime provisions of the FLSA and paid them a salary.

       38.    Of employees classified as exempt who performed the same primary job

duties as Plaintiff in the last three years, some or all worked over 40 hours in individual

workweeks.

                                             6
Case 2:19-cv-00255-RAJ-DEM Document 1 Filed 05/15/19 Page 7 of 10 PageID# 7



       39.     Defendant maintained one or more common job descriptions for Care

Management Employees.

       40.     Defendant has names and addresses for potential Collective Action

Members in its payroll or personnel records.

       41.     Defendant has phone number for potential Collective Action Members in

its payroll or personnel records.

       42.     Defendant has email addresses for potential Collective Action Members in

its payroll or personnel records.

       43.     Defendant is aware or should have been aware that the FLSA required it to

pay potential Collective Action Members overtime if they primarily performed non-

exempt work.

                                        COUNT I
                       Violation of the Fair Labor Standards Act
                                   (Collective Action)

       44.     Plaintiff incorporates here the previous allegations of this Complaint.

       45.     This count arises from Defendant’s violation of the FLSA by failing to pay

overtime to Plaintiff and the Collective Action Members when they worked over 40

hours in individual workweeks.

       46.     Plaintiff was not exempt from the overtime provisions of the FLSA.

       47.     The Collective Action Members were not exempt from the overtime

provisions of the FLSA.

       48.     Plaintiff was directed by Defendant to work, and did work, over 40 hours in

one or more individual workweeks.

                                               7
Case 2:19-cv-00255-RAJ-DEM Document 1 Filed 05/15/19 Page 8 of 10 PageID# 8



      49.    Other Collective Action Members were directed by Defendant to work, and

did work, over 40 hours in one or more individual workweeks.

      50.    Defendant paid Plaintiff a salary and no overtime compensation.

      51.    Defendant paid other Collective Action Members a salary and no overtime.

      52.    Defendant violated the FLSA by failing to pay overtime to Plaintiff at one-

and-one-half times her regular rate of pay when she worked over 40 hours in one or more

individual workweeks.

      53.    Defendant violated the FLSA by failing to pay overtime to other Collective

Action Members at one-and-one-half times their regular rates of pay when they worked

over 40 hours in one or more individual workweeks.

      54.    Defendant’s failure to pay Plaintiff and other similarly situated persons

one-and-one-half times their regular rate for all time worked over 40 hours in a

workweek was willful.

      WHEREFORE, Plaintiff, on behalf of herself and the Collective Action Members,

seeks a judgment against Defendant as follows:

      A.     All unpaid overtime wages due to Plaintiff and the Collective Action

      Members;

      B.     Liquidated damages equal to the unpaid overtime compensation due;

      C.     Reasonable attorneys’ fees and costs incurred in filing and prosecuting this

      lawsuit; and

      D.     Such other relief as the Court deems appropriate.



                                           8
Case 2:19-cv-00255-RAJ-DEM Document 1 Filed 05/15/19 Page 9 of 10 PageID# 9



     Jury Demand

     Plaintiff demands a trial by jury.

                                              Respectfully submitted,


                                              By: __/s/ Zev Antell____________ __
                                              Harris D. Butler, III (VSB No. 26483)
                                              Zev H. Antell (VSB No. 74634)
                                              Paul M. Falabella (VSB No. 81199)
                                              BUTLER ROYALS, PLC
                                              140 Virginia Street, Suite 302
                                              Richmond, Virginia 23219
                                              Tel: (804) 648-4848
                                              Fax: (804) 237-0413
                                              harris.butler@butlerroyals.com
                                              zev.antell@butlerroyals.com
                                              paul.falabella@butlerroyals.com

                                              DOUGLAS M. WERMAN*
                                              dwerman@flsalaw.com
                                              MAUREEN A. SALAS*
                                              msalas@flsalaw.com
                                              Sarah J. Arendt
                                              sarendt@flsalaw.com
                                              Zachary C. Flowerree
                                              zflowerree@flsalaw.com
                                              WERMAN SALAS P.C.
                                              77 West Washington, Suite 1402
                                              Chicago, Illinois 60602
                                              Tel: (312) 419-1008

                                              TRAVIS M. HEDGPETH*
                                              Texas Bar No. 24074386
                                              THE HEDGPETH LAW FIRM, PC
                                              5438 Rutherglenn Drive
                                              Houston, Texas 77096
                                              Tel: (512) 417-5716
                                              travis@hedgpethlaw.com

                                              JACK SIEGEL*
                                              Texas Bar No. 24070621
                                              Siegel Law Group PLLC

                                          9
Case 2:19-cv-00255-RAJ-DEM Document 1 Filed 05/15/19 Page 10 of 10 PageID# 10



                                          2820 McKinnon, Suite 5009
                                          Dallas, Texas 75201
                                          P: (214) 790-4454
                                          www.4overtimelawyer.com

                                          *Application for admission pro hac vice
                                          forthcoming

                                          Attorneys for Plaintiff and others
                                          similarly situated




                                     10
